Citation Nr: 1435531	
Decision Date: 08/08/14    Archive Date: 08/20/14

DOCKET NO.  09-43 556	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUE

Entitlement to service connection for a cervical spine disorder, to include as secondary to residuals of a right tibial fracture.


REPRESENTATION

Appellant represented by:	Kathy A. Lieberman, Attorney


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

D.S. Lee, Counsel


INTRODUCTION

The Veteran served on active duty from November 1970 through August 1972.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2009 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Hartford, Connecticut, which reopened the Veteran's claim for service connection for cervical spine degeneration but denied service connection based on the merits.  The Veteran has perfected a timely appeal of that decision.

The Veteran testified during a June 2010 hearing that was held before a VA Decision Review Officer at the Hartford RO.  Additional testimony was received from the Veteran and his spouse during a December 2010 Travel Board which was hearing also held at the Hartford RO.  Transcripts of these proceedings are associated with the claims file.

In February 2011, the Board determined that new and material evidence was received and reopened the Veteran's claim for service connection for a cervical spine disorder.  The Board also determined that additional development of the underlying service connection claim was required and remanded this matter for further development.  Such development was to include efforts to obtain records for VA treatment received by the Veteran since January 2009 and obtaining an addendum opinion from the same VA examiner who performed the February 2009 examination as to whether the Veteran's cervical spine disability was related to a 40 foot tall during service or any other injury or illness sustained by the Veteran during service.  After efforts to perform this development action were undertaken by the Appeals Management Center (AMC) in Washington, D.C., the matter was returned to the Board.

In April 2012, the Board denied the Veteran's claim for service connection for a cervical spine disorder.  The Veteran sought reconsideration of the Board decision; however, the Veteran's motion for reconsideration was denied in August 2012.  Subsequently, the Veteran appealed the Board's April 2012 denial to the United States Court of Appeals for Veterans' Claims (Court).

In a May 2013 Joint Motion for Remand (JMR), counsel for the Veteran and for the VA Secretary asserted that the Board failed to provide an adequate statement of its reasons and bases for denying the Veteran's claim.  In that regard, the parties argued that the Board failed to consider and address VA treatment records from March and July of 2002 which reflect that the Veteran has a leg length discrepancy which resulted from his service-connected right tibial fracture disability and which may have contributed to cause the Veteran's claimed cervical spine disability.  For these reasons, the parties asked that the Board's April 2012 decision be vacated and that the issue of the Veteran's entitlement to service connection for a cervical spine disability be remanded for further proceedings consistent with the JMR.  The JMR was granted by the Court in May 2013.  In this procedural posture, this matter now returns again to the Board.

The record shows that the Veteran executed an April 2008 VA Form 21-22 appointing the Connecticut Department of Veterans Affairs as his representative.  In June 2013, however, the Veteran executed a new VA Form 21-22a which appoints Kathy A. Lieberman as his new representative.  The more recently filed June 2013 VA Form 21-22a effectively revokes the power of attorney previously granted by the April 2008 VA Form 21-22; hence, Ms. Lieberman is recognized as the Veteran's current representative.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

In support of his claim for service connection for cervical spine degeneration, the Veteran has asserted that his current cervical spine problems have resulted from altered posture and gait mechanics that have resulted from a leg length discrepancy caused by his service-connected right tibia fracture disability.  

VA and private treatment records in the claims file show that the Veteran was initially diagnosed with multilevel degenerative disc disease of the cervical spine, confirmed by radiological studies performed in January 1998.  Consistent with the Veteran's assertions, a half inch to one inch leg length discrepancy was noted in the Veteran's right leg during VA and private treatment rendered throughout 2002.  Notably, an April 2002 private physical therapy record notes that the Veteran demonstrated uneven heel wear on his shoes and that this was indicative of asymmetrical weight bearing.  The leg length discrepancy was also confirmed during VA examinations performed in July 2002 and February 2009.  Also, the VA examinations revealed an altered gait marked by significant limping.  During the February 2009 VA examination, the Veteran's posture was observed as being such that his right shoulder was maintained at a level one inch below the height of his left shoulder.

During the July 2002 and February 2009 VA examinations, both VA examiners concurred that the Veteran's cervical spine degeneration was less likely as not related to the Veteran's service-connected right tibia fracture.  However, the July 2002 examiner did not provide any explanation or rationale as to why he did not believe that the Veteran's cervical spine condition was not related to the Veteran's leg length discrepancy.  Rather, he stated merely that he was not able to find any definitive relationship between the Veteran's neck complaints and his service-related right tibial fracture.  Similarly, the February 2009 VA examiner opined that it was more likely that the Veteran's cervical spine disorder was related to age and occupational activity as a mechanic.  Again, the February 2009 examiner did not provide any discussion or rationale as to why he did not believe that the Veteran's cervical spine condition was related to his right leg deformity.

In March 2011, VA obtained a claims file review and opinion as to whether the Veteran's cervical spine disability was related to his leg length discrepancy.  Again, the reviewing VA medical expert concurred with the February 2009 VA examiner's opinion that aging and work-related stressors were more likely contributors to the current cervical degenerative disc disease.  Once again, no additional rationale was provided as to why the Veteran's cervical spine disability was not related to altered gait or posture caused by leg length discrepancy.

In November 2011, the Veteran was afforded another VA examination of his cervical spine.  Again, the examiner confirmed the prior diagnoses of degenerative disc disease and found further that the Veteran's condition was marked by radicular symptoms into the upper extremities and intervertebral disc syndrome.  This time, the examiner stated that he was unable to link this condition with the Veteran's service without resorting to speculation.  Again, the subject of whether the Veteran's cervical spine disability was related to altered gait or posture caused by leg length discrepancy was not visited by the examiner.

The record also contains a December 2012 private opinion from the Veteran's physical therapist, L.L.  In this opinion, L.L. reports that she has been the Veteran's physical therapist since September 2011 and has provided therapy for management of the Veteran's neck, low back, knees, and walking difficulty.  She related further that the Veteran has been noted previously for a right lower leg deformity that affected his posture and movement patterns and caused the Veteran's right tibia to be rotated and bowed mid-shaft.

In describing her treatment history of the Veteran, L.L. stated that the Veteran was treated by a series of manual therapy, exercise, and modalities.  Nonetheless, the Veteran continued to report recurring pain.  She recalled that after the Veteran was given orthotics to correct the leg length discrepancy, the Veteran reported almost immediate improvement in function and standing tolerance.  L.L. noted further that while wearing orthotics, the Veteran was able to manage his pain symptoms with therapy only once every two weeks, as opposed to twice a week.  According to L.L., this apparent cause and effect relationship is strong evidence that a good deal of the Veteran's spinal and postural dysfunction is related to his right leg deformity.  L.L.'s report also includes photographs of the Veteran which indicate abnormal posture and apparent bowing of the right leg and ankle during weight-bearing.  In interpreting the photographs, L.L. observed that the Veteran's cervical spine was clearly compressed with increased muscle activity from trying to keep his gaze level.  In sum, L.L. opines that the Veteran's cervical spine condition has resulted from altered posture and gait mechanics attributable to the Veteran's leg length discrepancy and rotation and bowing of the right tibia.  For obvious reasons, L.L.'s 2012 opinion was not reviewed by the July 2002, February 2009, or November 2011 VA examiners.

In the absence of adequate rationale or explanation for the previous VA examiners' conclusions that the Veteran's cervical spine disability is not likely related to the Veteran's leg length discrepancy, the previous July 2002, February 2009, and November 2011 VA examinations are incomplete.  This insufficiency is exacerbated by the fact that the favorable December 2012 opinion rendered by the Veteran's physical therapist has not been made available to any of the previous VA examiners, and moreover, were not reviewed or considered by the VA examiners in forming their opinions.  Under the circumstances, the Veteran should be afforded a new VA examination of his cervical spine to address the medical question of whether the current cervical spine degeneration was caused by or resulted from the Veteran's leg length discrepancy and/or rotation and bowing of the right tibia.  38 C.F.R. § 3.159(c)(4).

Prior to arranging the above examination, in order to ensure that the most complete and up-to-date evidence has been associated with the claims file, the Veteran should also be asked to identify any private or VA treatment providers who have rendered treatment for his cervical spine since December 2012.  VA must then also make efforts to obtain any additional treatment records that are identified by the Veteran.  38 C.F.R. § 3.159.

Accordingly, the case is REMANDED for the following action:

1.  A letter should be sent to the Veteran explaining, in terms of 38 U.S.C.A. §§ 5103 and 5103A, the need for additional evidence regarding his claim for service connection for a cervical spine disorder, to include as secondary to residuals of a right tibial fracture.  This letter must inform the Veteran about the information and evidence that is necessary to substantiate his claim, and also, must provide notification of both the type of evidence that VA will seek to obtain and the type of evidence that is expected to be furnished by the Veteran.

The letter must also notify the Veteran that VA is undertaking efforts to arrange a new VA examination of his cervical spine.  The Veteran should be advised that it remains his responsibility to report for the scheduled VA examination and to cooperate with the development of his claim; failure to report without good cause may result in denial of his claim.

The Veteran should also be provided a VA 21-4142 release form, and be requested to identify on the release the name(s) and address(es) for any private or VA medical providers who have provided him with treatment for his cervical spine since December 2012.

2.  Make efforts to obtain the records for any treatment identified by the Veteran.  Any records obtained as a result of such efforts should be associated with the claims file.  If such efforts yield negative results, a notation to that effect should be inserted in the file.  The Veteran is to be notified of any unsuccessful efforts in order to allow the Veteran the opportunity to obtain and submit those records for VA review.

3.  After the foregoing development has been performed to the extent possible, the Veteran should be afforded a VA cervical spine examination to determine the nature and etiology of the Veteran's cervical spine degenerative disc disease.  The Veteran's claims file should be made available to the examiner prior to the examination, and the examiner must review the entire claims file in conjunction with the examination.

The examiner should conduct an interview of the Veteran and all indicated tests and studies.  The examiner should provide a diagnosis with respect to the Veteran's cervical spine.  For each diagnosed disorder, the examiner should also provide an opinion as to whether he or she believes that the diagnosed disorder was at least as likely as not (i.e., at least a 50 percent probability) sustained during service, sustained as a result of an injury or illness sustained by the Veteran during his active duty service, or caused by or a result of the Veteran's service-connected right tibia fracture, to include altered gait and posture resulting from right leg length discrepancy and rotation and bowing of the right tibia.

In providing the diagnosis and etiology opinion requested above, the examiner should also consider and address the following questions:

	a)  does the Veteran have right leg length discrepancy, 	and if so, was it caused by his service-connected right 	tibia fracture?  Similarly, does the Veteran have other 	deformities of the right tibia, to include rotation and 	bowing, and if so, are such deformities caused by his 	service-connected right tibia fracture?

	b)  does the Veteran have an altered posture or altered 	gait mechanics resulting from his right leg length 	discrepancy and/or other deformities of the right 	tibia?

	c)  if the Veteran has altered posture and altered gait 	mechanics resulting from his right leg length 	discrepancy and/or other deformities of the right tibia, 	does such altered posture and gait mechanics result in 	any stress on the cervical spine or affect the cervical 	spine in any other way?

	d) do you agree with the opinion provided in March 	2002 by Dr. D.D.G.?  If not, explain your 	reasons for why you do disagree.

	e) do you agree with the opinions rendered in April 	2010, May 2010, and February 2011 by Dr. M.G."  If 	not, explain your reasons for why you disagree.

	f) do you agree with the opinions rendered in 	December 2012 by the Veteran's physical therapist, 	L.L.?  If not, explain your reasons for why you 	disagree.

Any and all opinions must be accompanied by a complete rationale which includes a full discussion of all applicable medical principles and pertinent evidence in the claims file, to include the Veteran's service treatment records; lay assertions contained in the Veteran's claims submissions; hearing testimony; the previous VA spine examinations performed in July 2002, February 2009, and November 2011; the VA medical expert's March 2011 opinion; and the Veteran's private treatment records, to include the favorable opinions listed above.  If the examiner is unable to reach a conclusion as to any of the foregoing questions without resorting to speculation, he or she should explain the reasons for such inability and comment on whether any further tests, evidence or information would be useful in rendering the requested opinion.

The examiner's findings, opinions, and full discussion of all supporting rationale should be expressed in a typewritten and legible report.

4.  If the Veteran fails to report to the scheduled examination, the RO must obtain and associate with the claims file a copy of any notice(s) of the date and time of the examinations sent to the Veteran by the pertinent VA medical facility.
 
5.  After completion of the above development, the issue of the Veteran's entitlement to service connection for a cervical spine disorder, to include as secondary to residuals of a right tibial fracture, should be readjudicated.  If the determination remains adverse to the Veteran, he and his representative should be furnished with a supplemental SOC and be given an opportunity to respond.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 


action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



_________________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2013).



